DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 05/27/2022 from which Claims 1-9, and 11-15 are pending of which Claims 13-14 are withdrawn, and Claim 15 is added.  Claim 10 is cancelled.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Rejections - 35 USC § 112(b)
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 4-5, both claims recite “the polysiloxane in the light diffusion preventing layer (b) has a structure as represented by one of the general formulae” where for Claim 4 the formulae are (1) to (3) and for Claim 5 are (4)-(6).  These recitations are unclear, confusing, vague and indefinite whether the polysiloxanes of Claims 4 and 5 are homopolymers with just one structure of (1) to (3) or (4) to (6) respectively, or polysiloxanes with only one structure of (1) to (3) or (4) to (6) respectively, while also having other polysiloxane structures.  Considering Applicants’ response at page 5 of 8, for purpose of substantive examination the polysiloxane having a structure as represented by one of the general formulae where for Claim 4 the formulae are (1) to (3) and for Claim 5 are (4)-(6) is interpreted as a homopolymer having a structure represented by one of the general formulae” where for Claim 4 the formulae are (1) to (3) and for Claim 5 are (4)-(6).   
Claim 15 recites “A substrate as set forth in claim 1, wherein the protective layer I (d) contains at least one of silicon nitride and silicon oxide” which is unclear and vague and indefinite because Claim 1 from which Claim 15 depends does not have a “I (d)”.  The recitation “wherein the protective layer I (d) contains at least one of silicon nitride and silicon oxide” lacks antecedent basis because there is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 112(d)
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 15 recites “A substrate as set forth in claim 1, wherein the protective layer I (d) contains at least one of silicon nitride and silicon oxide”.  This wording does not further modify claim 1 because claim 1 does not have a protective layer I (d).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-052606, Hisatoku et al. in view of WO 2016/158097, Kazuto et al. further in view JP 2011-102841, Okada et al.  
Copies of the English machine translations of:  JP 2014-052606, WO 2016/158097, and JP 2011-102841 were provided by Applicants and will be referred to throughout this Office Action for disclosures and are hereinafter referenced as “Hisatoku”, “Kazuto”, and “Okada” respectively.  
Regarding Claims 1-5, Hisatoku discloses in the entire document particularly in the summary and at ¶s 0079, 0119-0148, and Figs 3-9 and the claims a phosphor substrate, a light emitting device, a display device, and a lighting device capable of emitting light with high brightness.  The phosphor substrate is a substrate 13 on which a phosphor layer 12 that is excited by excitation light and emits fluorescence is formed, and at least a non-emission having a light scattering property that changes the traveling direction of light in the phosphor layer 12.  Silica particles 14 are contained in the phosphor layer 12.  See Fig. 3,  The "substrate 13", the "fluorescent substance layer 12" of 91-93, and the "low refractive index layer 71" divulged in the fifth embodiment in paragraphs [0119]-[0129] and fig. 7) respectively correspond to the "transparent substrate", the "color conversion light-emitting layer", and the "light-diffusion preventing layer" of pending claim 1.  From the ¶ before the first embodiment, Hisatoku discloses that in each embodiment the phosphor substrate, the light emitting device, the display device, and the lighting device, the term viewing angle is such that the phosphor film is formed (transparent).  Also from ¶ 0079 because it is necessary for the substrate 13 to take out the light emitted from the phosphor layer 12 to the outside, it is necessary to transmit the light emitted in the light emitting region of the phosphor, for example, an inorganic material made of glass, quartz or the like {reading on transparent base}. Examples thereof include a substrate, a plastic substrate made of polyethylene terephthalate, polycarbazole, polyimide and the like, but the present embodiment is not limited to these substrates.  The low refractive index layer can suppress diffusion of light emitted from the phosphor layer to the backlight side together with the wavelength selective transmission/reflective layer 61 disposed thereon and improve light efficiency (i.e., the low refractive index layer 71 is a light diffusion preventing layer as for pending Claim 1).  Thus the low refractive index layer 71 corresponding to the light diffusion preventing layer from the disclosure that: "Out of the fluorescent light isotropically emitted into all directions from the fluorescent substance layer 12, the fluorescent light component heading toward the rear face side of the light emitting device 70 can, by the low refractive index layer 71 provided between the fluorescent substance layer 12 and the wavelength-selective transmission/reflection layer 61, be effectively reflected to the frontward direction, and thus it is possible to improve the light emission efficiency." (paragraph [0120]).  Hisatoku also discloses at ¶s 0121-0123 that the low refractive index layer is preferably a low refractive index material, which may be, for example, a material having voids, voids, and further may be a silica material.  Also a silica airgel can be in a wet state consisting of a silica skeleton obtained by hydrolysis and polymerization reaction of alkoxylan.  Additionally from ¶s 0092 and 341 Hisatoku discloses the optical usage in regards to path regarding light through the layers and utilization with optical films.  
Although Hisatoku discloses the low refractive index material with silica for suppression of diffusion of light as for a light diffusion prevention layer, Hisatoku does not expressly disclose a low refractive index layer with content of polysiloxane (or types of polysiloxane for pending claims 4-5) of 4 to 32% by weight and a content of chain-like silica or non-hollow (for pending claim 3) particles of 68 to 96% by weight.  
Kazuto directed to optical applications as is Hisatoku in disclosing a composition for an optically functional layer (see claims 1, 5, 10 and ¶ 0090) for a low refractive index film, which comprises a siloxane resin (i.e., polysiloxane) and silica microparticles, and which have a refractive index of 1.3 or less measured at 633 nm at 25 ºC (i.e., have a low refractive index) when formed into a film {for pending Claims 2 and 3}.  Given that claims 2 and 3 do not specify a temperature of measuring refractive index only the wavelength, and because lower temperatures result in higher refractive index values, and also with wavelength the refractive index is linearly inversely proportional to refractive index, so as the wavelength increases the refractive index decreases.  Therefore, measuring the refractive index at a lower wavelength of 550 nm rather than 633 nm would result in a higher refractive index as would measuring at a lower temperature.  Thus the refractive index of 1.3 or less would be higher at the lower wavelength of 550 nm and the or less part as higher would still have the refractive index overlapping that of Claims 2-3 of 1.2 to 1.35.  
The silica microparticles can be agglomerates of particles linked in chains of a plurality of particles (See 2nd full and last ¶ of page 3 and ¶s of page 4 of 16) or non-hollow particles {for pending Claim 3}.  The content of the silica fine particles in the composition is 40 to 99 wt%, preferably 60 to 90 wt%, with respect to the total solid content, and the amount of the silica fine particles is preferably 200 mass parts or more with respect to 100 mass parts of the siloxane resin.  These ranges also overlap those of pending Claims 1 and 3 of 4 to 32 wt% for siloxane and 68 to 96 wt % for silica.  For these overlapping ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From the last 2 ¶s of page 1 of 16 the composition is for forming an optical functional layer capable of achieving good transparency and a low refractive index and having excellent moisture resistance of the formed film.  
For Claim 4 Kazuto discloses at last ¶ page 4 and ¶s of pages 7-8 of 16 that the siloxane resin may be condensed from the following monomers:  gamma-acryloxypropyltriethoxysilane, (i.e., R4 is a divalent hydrocarbon group having 3 carbon atoms and R5 is methyl), the polysiloxane having the structure of the general formula (1) of the present application when its condensation is complete and the polysiloxane having the structure of the general formula (2) of the present application when its condensation is incomplete (R2 is a monovalent hydrocarbon group having 2 carbon atoms); the condensation of γ-acryloxypropylmethyldiethoxysilane (i.e., R4 is a divalent hydrocarbon group having 3 carbon atoms, R5 is methyl, and R3 is a monovalent hydrocarbon group having 1-12 carbon atom).  Such formulae provide a structure represented by the general formula (3) of pending Claim 4}.   
For Claim 5 Kazuto discloses at ¶s of pages 7-8 of 16 that the siloxane resin can be condensed from the following monomers: trifluoromethyltrimethoxysilane (i.e., R1 is a fluoroalkyl group having 1 carbon atom), which gives the structure of the general formula ( 4) of the present application when its condensation is complete, and the structure of the general formula (5) of the present application when its condensation is incomplete (R2 is a monovalent hydrocarbon group having 1 carbon atom) trifluoropropylmethyldimethoxysilane (i.e., R1 is a fluoroalkyl group having 3 carbon atoms and R3 is a monovalent hydrocarbon group having 1 carbon atom).  When condensed the structure is like that represented by the general formula (6) of pending Claim 5.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hisatoku a substrate with a transparent base of glass and phosphor substrate is a substrate or base 13 on which a phosphor layer 12 that is excited by excitation light and emits fluorescence is formed as a "fluorescent substance layer 12" and at least a non-emission having a light scattering property that changes the traveling direction of light in the phosphor layer 12 for a color conversion light emitting layer (a), and a "low refractive index layer” with silica and hydrolysis and polymerization reaction of alkoxylan as a light diffusion preventing layer (b), as afore-described, where from Kazuto for the hydrolysis polymerization of alkoxylan and silica of Hisatoku the low refractive index layer has in combination or as a substitute siloxane resin like formula (3) of pending Claim 4 and formula (6) of pending Claim 5 with chain agglomerate silica particles or non-hollow silica particles in amounts of 40 to 99 wt% preferably 60 to 90 wt%, for silica, and 200 mass parts or more with respect to 100 mass parts of the siloxane resin overlapping the pending claims having the same purpose as silica and hydrolysis polymerization siloxane product for a low refractive index layer of an optical member or device motivated for forming an optical functional layer capable of achieving good transparency and a low refractive index and having excellent moisture resistance of the formed film as for the substrate of Claims 1-5.  Furthermore the combination of Kazuto with Hisatoku has a reasonable expectation of success to one skilled in the art because both are directed to low refractive index layer of optical uses, where both have silica and a hydrolysis polymerization alkoxysilicon material in a low refractive index layer.  
However Hisatoku as modified does not expressly disclose a light diffusion preventing layer having a protective layer formed of an inorganic film having a thickness of 50 to 1000 nm thereon. 
Okada discloses in the abstract and at ¶s 0048 and 0058 paragraph, and FIG. 1 a wavelength conversion color filter, it includes a support 100, a wavelength converting layer 120 (corresponding to the color converting light emitting layer of the present application), a reflection preventing layer 130 (corresponding to the light diffusion preventing layer of the present application), and a hard coat layer 140 (i.e., a protective layer) for protecting the reflection preventing layer or the wavelength converting layer, wherein the protective layer can be made of a silicon oxide material (i.e., an inorganic film) (see specification [0048], [0058] paragraph, FIG. 1).  In addition, because the reflection preventing layer (corresponding to the light diffusion preventing layer of the present application) has a low refractive index due to the pore structure, if its pore structure is filled by adsorbing moisture, its low refractive index will be affected, resulting in deterioration of its performance.  From Fig. 1 the thickness of hard coat layer 140 is comparably depicted as for the antireflection layer 130, which can be a low refractive index layer with a thickness of 50 to 400 nm.  The antireflection layer 130 is a layer for preventing reflection in the wavelength conversion filter of this embodiment and improving the light transmittance.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  Here the hard coat layer protective layer 140 is over the antireflection layer 130, which has a thickness of 50 to 200 nm for preventing reflection, so the layer 140 over such antireflection layer 130 should not add reflections and therefore should have a similar thickness of 50 to 200 nm.  This range is within that of pending Claim 10 of 50 to 1,000 nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hisatoku as modified a substrate with a transparent base of glass and phosphor substrate is a substrate or base 13 on which a phosphor layer 12 that is excited by excitation light and emits fluorescence is formed as a "fluorescent substance layer 12" and at least a non-emission having a light scattering property that changes the traveling direction of light in the phosphor layer 12 for a color conversion light emitting layer (a), and a "low refractive index layer” with silica and hydrolysis and polymerization reaction of alkoxylan as a light diffusion preventing layer (b), where the low refractive index layer has siloxane resin like formula (3) of pending Claim 4 and formula (6) of pending Claim 5 with chain agglomerate silica particles or non-hollow silica particles in amounts of 40 to 99 wt% preferably 60 to 90 wt%, for silica, and 200 mass parts or more with respect to 100 mass parts of the siloxane resin, as afore-described for Claim 1, where from Okada a hard coat protective silica-based material inorganic layer having a thickness comparable to 50 to 200 nm is on the low refractive index layer of Hisatoku as modified motivated to set the hard coat layer disclosed in Okada as a protective layer II having low moisture permeability as for the substrate of pending Claim 10.  Furthermore the combination of Okada with Hisatoku as modified has a reasonable expectation of success to one skilled in the art because both have wavelength conversion material having high fluorescence intensity, a wavelength conversion filter, low refractive index layer and a wavelength conversion light emitting device.  
Regarding Claim 6 Hisatoku in view of Kazuto further in view of Okada is applied as to Claim 1 along with the disclosure of Hisatoku at ¶ 0065 that the phosphor material may be an organic-based phosphor material and an inorganic-based phosphor material.  
Regarding Claim 8 Hisatoku in view of Kazuto further in view of Okada is applied as to Claim 1 along with the disclosure of Hisatoku at ¶s [0138] to [0148] and Fig. 9 that the phosphor layers 91, 92, 93 are separated by a partition wall 51.    
Regarding Claim 12 Hisatoku in view of Kazuto further in view of Okada is applied as to Claim 1 along with the disclosure of Hisatoku at ¶ 0145 that a substrate has a low refractive index layer 81 (i.e., a refractive index adjusting layer) thereon.   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku in view of Kazuto further in view of Okada and further in view of JP 2016-181474, Akira et al an English machine translation of which was supplied by Applicant which will be referred to throughout this Office Action for disclosures and references as “Akira”.  
For Claim 7 Hisatoku in view of Kazuto further in view of Okada is applied as to Claims 1 and 6, however Hisatoku as modified does not expressly disclose a quantum dot layer.     
Akira discloses in the summary and at ¶s [0046] to [0048] providing a light guide member incorporating a quantum dot layer including quantum dots in an excellent practical manner to provide a surface light source device and a display device incorporating the light guide member.  A light guide member 22 is joined to and guided by a glass light guide plate 30 having a light emitting surface 31 and an incoming light surface 33 facing a direction different from the light emitting surface 31, and a light emitting surface 31 of the light guide plate 30.  A low refractive index layer 80 having a refractive index lower than that of the optical plate 30 and a quantum dot layer 60 joined to a surface of the low refractive index layer 80 opposite to the surface bonded to the light guide plate 30 and containing a quantum dot 61. A barrier layer 85 covers a surface opposite to the surface joined to the low refractive index layer 80 of the quantum dot layer 60 is provided.  Also see Fig. 1.  The quantum dot layer (i.e., a color-converting light-emitting layer) for converting a wavelength of transmitted light, including quantum dots (i.e., inorganic phosphors) having a size of 2.0 to 6.5 nm.  Such size lies within the range of 1 to 10 nm of pending Claim 7.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hisatoku as modified a substrate with a transparent base of glass and phosphor substrate is a substrate or base 13 on which a phosphor layer 12 that is excited by excitation light and emits fluorescence is formed as a "fluorescent substance layer 12" and at least a non-emission having a light scattering property that changes the traveling direction of light in the phosphor layer 12 for a color conversion light emitting layer (a), and a "low refractive index layer” with silica and hydrolysis and polymerization reaction of alkoxylan as a light diffusion preventing layer (b), where the low refractive index layer has siloxane resin like formula (3) of pending Claim 4 and formula (6) of pending Claim 5 with chain agglomerate silica particles or non-hollow silica particles in amounts of 40 to 99 wt% preferably 60 to 90 wt%, for silica, and 200 mass parts or more with respect to 100 mass parts of the siloxane resin with a hard coat protective silica-based material inorganic layer having a thickness comparable to 50 to 200 nm on the low refractive index layer of Hisatoku, as afore-described for Claims 1 and 6, where from Akira a light guide member like the phosphor layer 12 that can have inorganic phosphors is excited by excitation light and emits fluorescence adjacent a low refractive index layer as in Hisatoku includes quantum dots having a size of 2.0 to 6.5 nm with the inorganic phosphors or the organic phosphors having the same purpose for color-converting light-emitting layer motivated to have an excellent practical manner to provide a surface light source device and a display device incorporating the light guide member as for the substrate of pending Claim 7.  Furthermore the combination of Akira with Hisatoku as modified has a reasonable expectation of success to one skilled in the art because both are directed to color conversion layers with phosphors adjacent low refractive index layer of optical uses.  
Claims 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku in view of Kazuto further in view of Okada and further in view of U.S. 2005/0139783, Kubota et al. hereinafter “Kubota”.    
For Claims 9 and 11, Hisatoku in view of Kazuto further in view of Okada is applied as to Claim 1, however Hisatoku as modified does not expressly disclose a protective layer formed as an inorganic film with silicon nitride having a thickness of 50 to 1000 nm between the color converting luminescent layer and the light diffusion preventing layer. 
Kubota discloses in the abstract and at claims 1, 2, and 7, ¶s 0008, 0013-0014-0024. 0099 and Fig. 1 a radiation image conversion panel, comprising a support, a fluorescent layer containing a stimulatable phosphor, and a protective layer covering the upper and side surfaces of the fluorescent layer, the protective layer having a low water vapor transmission rate and comprising an inorganic material of silicon oxide or aluminum oxide (i.e., an inorganic film), whereby deterioration of the fluorescent layer due to moisture absorption can be prevented with remarkable enhancement of moisture resistance (See ¶ 0052).  
From ¶ 0008 the prior art protective layers with 4 or more layers have a thickness of 50 µm or smaller with a water-vapor transmission rate of 0.5 g/m2/24h or lower.  From ¶ 0014-0024 the radiation-image conversion panel {i.e. light-image conversion panel} has a protective layer with the antireflection function and the moisture resistance function.  Therefore, it is possible to obtain a high quality radiographic image which is superior in quality ( e.g., sharpness) and free from unevenness and defects without separately providing an antireflection layer and a vapor barrier layer, while enhancing the moisture resistance and durability of the radiation-image conversion panel.  Further, the antireflection function and the moisture-resistance function can be maintained without specially increasing the thickness of the protective layer (i.e., without image blur caused by increase in the thickness of the protective layer).  From ¶ 0024 the protective layer has a water-vapor transmission rate of 1 g/m2/24h or lower at 40° C. and a reflectance of 3% or lower at a wavelength of light emitted from the stimulatable phosphor.  Kubota discloses at ¶ 0099 that that the protection layer of example 3 was formed by a process where an ITO layer having a thickness of 25 nm, an SiO2 layer having a thickness of 25 nm, and an ITO layer having a thickness of 85 nm are formed on a surface of a transparent PET film in this order by sputtering. Then, a silica (SiO2) {reading on pending claim 11 for protective layer I} layer having a thickness of 95 nm is formed by plasma CVD.  Thus, a protective sheet is produced.  Next, the protective sheet is bonded to an upper surface and side surfaces of the stimulatable-phosphor layer with an adhesive in such a manner that the PET film in the protective sheet is in contact with the stimulatable-phosphor layer.  The total thickness of the SiO2 layers is 25 + 95 nm = 120 nm, which is within the range of pending Claim 9 of 50 to 1,000 nm.  This range is within that of pending Claim 10 of 50 to 1,000 nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hisatoku as modified a substrate with a transparent base of glass and phosphor substrate is a substrate or base 13 on which a phosphor layer 12 that is excited by excitation light and emits fluorescence is formed as a "fluorescent substance layer 12" and at least a non-emission having a light scattering property that changes the traveling direction of light in the phosphor layer 12 for a color conversion light emitting layer (a), and a "low refractive index layer” with silica and hydrolysis and polymerization reaction of alkoxylan as a light diffusion preventing layer (b), where the low refractive index layer has siloxane resin like formula (3) of pending Claim 4 and formula (6) of pending Claim 5 with chain agglomerate silica particles or non-hollow silica particles in amounts of 40 to 99 wt% preferably 60 to 90 wt%, for silica, and 200 mass parts or more with respect to 100 mass parts of the siloxane resin with a hard coat protective silica-based material inorganic layer having a thickness comparable to 50 to 200 nm on the low refractive index layer of Hisatoku, as afore-described for Claim 1, where from Kubota a protective layer having a low water vapor transmission rate and comprising an inorganic material of silicon oxide or aluminum oxide (i.e., an inorganic film) at a thickness of 120 nm is on the fluorescent layer containing a stimulatable phosphor of Hisatoku as modified motivated to prevent deterioration of the fluorescent layer due to moisture absorption with remarkable enhancement of moisture resistance as for the substrate of pending Claims 9, 11 and 15.  Furthermore the combination of Kubota with Hisatoku as modified has a reasonable expectation of success to one skilled in the art because both Kubota and Hisatoku as modified are for light (radiation) image conversion panels having a conversion layer of phosphor.   
Response to Arguments
Applicant’s amendments and arguments filed 05/27/2022 with respect to the rejection of claims 6 and 11-12 under 35 U.S.C. 112 have been fully considered and are persuasive and this rejection has been withdrawn.  However Applicant's amendments and arguments directed to the rejection of Claims 4-5 under 35 U.S.C. 112 has been clarified in light of Applicants’ response, and amendments and arguments regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicants argue against the rejection of previous Claim 10 dependent from Claim 1 the subject matter of which was incorporated into amended Claim 1 by stating that Okada in paragraph [0058] simply discloses "a hard coat layer 140 is a layer which protects its lower layer which is a wavelength converting layer 120 and/or an reflection preventing layer 130".  Applicant submits that the technical feature of the protective layer II comprising an inorganic film and having a thickness of 50 to 1,000 nm is not disclosed in Okada. 
In response Applicants mere conclusory statement without any explanation about the teaching of Okada is not well taken.  This is because Applicants have failed in their conclusory statement to address the express teachings of Okada at the ¶s indicated in the rejection of 0048 and 0058 that 
“The hardcourt layer 140 can also be formed from a silica-based material . . . When forming the hardcourt layer 140 from silica-based materials, vapor deposition, sputtering, CVD, laser ablay” (sic ablation).  
Given that silica is inorganic the hardcourt (sic hard coat) layer would be inorganic for the overlapping thickness of 50 to 400 nm.      
Applicants also argue that Okada fails to teach or suggest the effects of the present invention the protective layer II in suppressing the deterioration of the light diffusion preventing layer (b) due to moisture penetration and thereby increasing the life of the light conversion light emitting layer (a).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the protective layer II suppressing the deterioration of the light diffusion preventing layer (b) due to moisture penetration and thereby increasing the life of the light conversion light emitting layer (a)) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants position that the dependent claims are not separately argued relying upon a contended allowability of Claim 1 from which they depend is acknowledged.   
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787